UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1, 2ND FLOOR, COSTA MESA, CALIFORNIA 92626 (Address of principal executive offices and zip code) (714) 431-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ] No [X] The number of shares outstanding of the registrant's common stock as of August 15, 2011 was 10,084,626. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED JUNE 30, 2011 PART I - FINANCIAL INFORMATION Item 1 -Financial Statements Consolidated Statements of Financial Condition: At June 30, 2011 (unaudited), December 31, 2010 (audited) and June 30, 2011(unaudited) Consolidated Statements of Operations: For the three and six months ended June 30, 2011 and 2010 (unaudited) Consolidated Statements of Stockholders’ Equity and Comprehensive Income: For the six months ended June 30, 2011 and 2010 (unaudited) Consolidated Statements of Cash Flows: For the six months ended June 30, 2011 and 2010 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 -Quantitative and Qualitative Disclosures About Market Risk Item 4 - Controls and Procedures PART II - OTHER INFORMATION Item 1 -Legal Proceedings Item 1A - Risk Factors Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds Item 3 -Defaults Upon Senior Securities Item 4 -Reserved Item 5 -Other Information Item 6 -Exhibits PART I - FINANCIAL INFORMATION Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) June 30, December 31, June 30, ASSETS (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 29 29 Cash and cash equivalents Investment securities available for sale FHLB stock/Federal Reserve Bank stock, at cost Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned 34 Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets - - Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing: Transaction accounts Retail certificates of deposit Wholesale/brokered certificates of deposit Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Preferred Stock, $.01 par value; 1,000,000 shares authorized; no shares outstanding - - - Common stock, $.01 par value; 15,000,000 shares authorized; 10,084,626 shares at June 30, 2011, 10,033,836 shares at December 31, 2010 and June 30, 2010 issued and outstanding Additional paid-in capital Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive income (loss), net of tax (benefit) of $123 at June 30, 2011, ($639) at December 31, 2010, and ($379) at June 30, 2010 ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 INTEREST INCOME Loans $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Interest-bearing deposits: Interest on transaction accounts Interest on certificates of deposit Total interest-bearing deposits FHLB advances and other borrowings Subordinated debentures 77 77 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME (LOSS) Loan servicing fees Deposit fees Net loss from sales of loans ) Net gain from sales of investment securities Other-than-temporary impairment loss on investment securities, net ) Gain on FDIC transaction - - - Other income Total noninterest income (loss) NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net FDIC insurance premiums Legal and audit Marketing expense Office and postage expense Other expense Total noninterest expense NET INCOME BEFORE INCOME TAXES INCOME TAX 20 NET INCOME $ EARNINGS PER SHARE Basic $ Diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (dollars in thousands) (unaudited) Common Stock Shares Amount Additional Paid-in Capital Accumulated Retained Earnings (Deficit) Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Stockholders’ Equity Balance at December 31, 2010 $ $ $ ) $ ) $ Comprehensive Income: Net income $ Unrealized holding gains on securities arising during the period, net of tax Reclassification adjustment for net gain on sale of securities included in net income, net of tax ) Net unrealized gain on securities, net of tax Total comprehensive income $ Share-based compensation expense Common stock repurchased and retired ) (1 ) ) ) Warrants purchased and retired ) ) Warrants exercised 1 31 32 Stock options exercised 1 69 70 Balance at June 30, 2011 $ Balance at December 31, 2009 $ $ $ ) $ ) $ Comprehensive Income: Net income $ Unrealized holding gains on securities arising during the period, net of tax Reclassification adjustment for net loss on sale of securities included in net income, net of tax 77 Net unrealized gain on securities, net of tax Total comprehensive income $ Share-based compensation expense 10 10 Balance at June 30, 2010 $ $ $ ) $ ) $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization expense Provision for loan losses Share-based compensation expense 10 Loss on sale and disposal of premises and equipment 63 12 Loss on sale of other real estate owned 21 Write down of other real estate owned - Amortization of premium/discounts on securities held for sale, net Amortization of mark-to-market discount ) - Gain on sale of investment securities available for sale ) ) Other-than-temporary impairment loss on investment securities, net Loss on sale of loans held for investment Gain on FDIC transaction ) - Deferred income tax provision Change in accrued expenses and other liabilities, net ) ) Income from bank owned life insurance, net ) ) Change in accrued interest receivable and other assets, net ) Net cash provided byoperating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale and principal payments on loans held for investment Net change in undisbursed loan funds ) Purchase and origination of loans held for investment ) ) Proceeds from sale of other real estate owned Principal payments on securities available for sale Purchase of securities available for sale ) ) Proceeds from sale or maturity of securities available for sale Purchases of premises and equipment ) ) Redemption (purchase) of Federal Reserve Bank stock ) Redemption of Federal Home Loan Bank of San Francisco stock - Cash acquired in FDIC transaction Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Netincrease (decrease) in deposit accounts ) Repayment of FHLB advances and other borrowings ) ) Proceeds from exercise of stock options 32 - Warrants purchased and retired ) - Net cash used in financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (in thousands) (unaudited) Six Months Ended June 30, SUPPLEMENTAL CASH FLOW DISCLOSURES Interest paid $ $ Income taxes paid Assets acquired (liabilities assumed) in acquisition: Investment securities - FDIC receivable - Loans - Core deposit intangible - Other real estate owned - Fixed assets 42 - Other assets - Deposits ) - Other liabilities ) - NONCASH INVESTING ACTIVITIES DURING THE PERIOD Transfers from loans to other real estate owned $ $ Investment securities available for sale purchased and not settled $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED) Note 1 - Basis of Presentation The consolidated financial statements include the accounts of Pacific Premier Bancorp, Inc. (the “Corporation”) and its wholly owned subsidiary, Pacific Premier Bank (the “Bank”) (collectively, the “Company,” “we,” “our” or “us”).All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, the consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of June 30, 2011, December 31, 2010, and June 30, 2010, the results of its operations for the three and six months ended June 30, 2011 and 2010 and the changes in stockholders’ equity, comprehensive income and cash flows for the six months ended June 30, 2011 and 2010.Operating results for the three and six months ended June 30, 2011 are not necessarily indicative of the results that may be expected for any other interim period or the full year ending December 31, 2011. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The Company accounts for its investments in its wholly owned special purpose entity, PPBI Trust I, under the equity method whereby the subsidiary’s net earnings are recognized in the Company’s statement of income. Note 2 – Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements.ASU 2010-06 revised two disclosure requirements concerning fair value measurements and clarifies two others.It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers.It will also require the presentation of purchases, sales, issuances, and settlements within Level 3 on a gross basis rather than a net basis.The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements.The Company’s disclosures about fair value measurements are presented in Note 9 – Fair Value Disclosures.These new disclosure requirements were effective for the period ended June 30, 2011, except for the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010.There was no significant effect to the Company’s financial statement disclosure upon adoption of this ASU. FASB ASU No. 2011-01, Receivables (Topic 310), Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20, was issued by FASB in January 2011. ASU 2011-01 temporarily delays the effective date of the disclosures about troubled debt restructurings (“TDRs”) in Update 2010-20 for public entities. The delay is intended to allow the FASB time to complete its deliberations on what constitutes a TDR. The effective date of the new disclosures about TDR and the guidance for determining what constitutes a TDR is anticipated to be effective for interim and annual periods ending after June 15, 2011. Future Application of Accounting Pronouncements The following accounting pronouncement has been issued by the FASBbut is not yet effective: ASU 2011-02, Receivables (Topic 310), A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring.ASU 2011-02provides guidance clarifying under what circumstances a creditor should classify a restructured receivable as a TDR. A receivable is a TDR if both of the following exist: 1) a creditor has granted a concession to the debtor, and 2) the debtor is experiencing financial difficulties. ASU 2011-02 clarifies that a creditor should consider all aspects of a restructuring when evaluating whether it has granted a concession, which include determining whether a debtor can obtain funds from another source at market rates and assessing the value of additional collateral and guarantees obtained at the time of restructuring. ASU 2011-02 also provides factors a creditor should consider when determining if a debtor is experiencing financial difficulties, such as probability of payment default and bankruptcy declarations. ASU 2011-02 will become effective for us in third quarter 2011 with retrospective application to January1, 2011. Early adoption is permitted. We are evaluating the impact these accounting changes may have on our consolidated financial statements. Note 3 – Canyon National Bank Acquisition Effective February 11, 2011, the Bank acquired certain assets and assumed certain liabilities of Canyon National Bank (“Canyon National”) from the FDIC as receiver for Canyon National (the “Canyon National Acquisition”), pursuant to the terms of a purchase and assumption agreement entered into by the Bank and the FDIC on February 11, 2011.The Canyon National Acquisition included the three branches of Canyon National, all of which became branches of the Bank upon consummation of the Canyon National Acquisition.As a result of the Canyon National Acquisition, the Bank acquired and received certain assets with a fair value of approximately $208.9 million, including $149.7 million of loans, $16.1 million of a FDIC receivable, $13.2 million of cash and cash equivalents, $12.8 million of investment securities, $12.0 million of other real estate owned, $2.3 million of a core deposit intangibles, $1.5 million of other assets and $1.3 million of FHLB and Federal Reserve Bank stock. Liabilities with a fair value of approximately $206.6 million were also assumed, including $204.7 million of deposits, $1.9 million in deferred tax liability and $39,000 of other liabilities. The fair values of the assets acquired and liabilities assumed were determined based on the requirements of Financial Accounting Standards Board Accounting Standards Codification Topic 820: Fair Value Measurements and Disclosures. The foregoing fair value amounts are subject to change for up to one year after the closing date of the Canyon National Acquisition as additional information relative to closing date fair values becomes available.The amounts are also subject to adjustments based upon final settlement with the FDIC. Note 4 – Loans Held for Investment The following table sets forth the composition of our loan portfolio in dollar amounts at the dates indicated: June 30, 2011 December 31, 2010 June 30, 2010 (in thousands) Real estate loans: Multi-family $ $ $ Commercial non-owner occupied One-to-four family (1) Land - - Business loans: Commercial owner occupied Commercial and industrial SBA Other loans Total gross loans (2) Less loans held for sale - - - Total gross loans held for investment Less (plus): Deferred loan origination costs (fees) and premiums (discounts) Allowance for loan losses ) ) ) Loans held for investment, net $ $ $ (1)Includes second trust deeds. (2)Total gross loans for June 30, 2011 is net of the mark-to-market discount on Canyon National loans of $10.5 million. From time to time, we may purchase or sell loans in order to manage concentrations, maximize interest income, change risk profiles, improve returns and generate liquidity. The Company grants residential and commercial loans held for investment to customers located primarily in Southern California. Consequently, the underlying collateral for our loans and a borrower’s ability to repay may be impacted unfavorably by adverse changes in the economy and real estate market in the region. Under applicable laws and regulations, the Bank may not make secured loans to one borrower in excess of 25% of unimpaired capital plus surplus and likewise in excess of 15% for unsecured loans. These loans-to-one borrower limitations result in a dollar limitation of $22.7 million for secured loans and $13.6 million for unsecured loans at June 30, 2011.At June 30, 2011, the Bank’s largest aggregate outstanding balance of loans to one borrower was $11.3 million of secured credit. Purchase Credit Impaired The following table provides a summary of the Company’s investment in purchase credit impaired loans, acquired from Canyon National, as of the period indicated: June 30, 2011 (in thousands) Real estate loans: Commercial non-owner occupied $ One-to-four family Construction - Land Business loans: Commercial owner occupied Commercial and industrial Total purchase credit impaired $ On the acquisition date, the amount by which the undiscounted expected cash flows of the purchased credit impaired loans exceed the estimated fair value of the loan is the “accretable yield”. The accretable yield is measured at each financial reporting date and represents the difference between the remaining undiscounted expected cash flows and the current carrying value of the purchased credit impaired loan. The following table summarizes the accretable yield on the purchased credit impaired for the six months ended June30, 2011: Six Months Ended June 30, 2011 (in thousands) Balance at the beginning of period $
